Filed 4/6/21 P. v. Padilla CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077255

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCE386973)

 ARTHUR PADILLA,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
John M. Thompson, Judge. Affirmed.

         Eric E. Reynolds, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
         The San Diego District Attorney in an information filed March 20,
2019, charged defendant Arthur Padilla with assault with a deadly weapon

(Pen. Code,1 § 245, subd. (a)(1), count 1) and misdemeanor vandalism (§ 594,
subd. (a)(b)(2)(A), count 2). The information alleged that defendant had a


1        All further statutory references are to the Penal Code.
prior conviction for a serious felony (§ 667, subd. (a)(1)); and a prior strike

conviction (§§ 667, subds. (b)-(i) & 1170.12).2
      At the conclusion of the guilt phase, the jury found defendant guilty on
both counts. At the conclusion of the sanity phase, the jury found defendant
was insane at the time of the commission of the crimes. On February 13,
2020, the trial court found defendant had not yet regained his sanity, ordered
him committed to the state hospital system with a maximum confinement of
13 years, and dismissed the misdemeanor vandalism conviction.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders),
indicating he has been unable to identify any arguable issues for reversal or
modification on appeal. Affirmed.
                                BACKGROUND
      Chelino G. lived on the ground floor of an apartment complex in El
Cajon, a city within San Diego County. His bedroom had a window facing the
complex parking lot. On December 26, 2018, he was alone watching
television in his apartment. As he looked out the window, he saw defendant
standing in the parking lot saying something about a little girl. Thinking
defendant needed help, he went outside.
      As he approached, Chelino saw defendant was holding a metal bar.
Defendant, who was saying something about his wife and a little girl, swung
the bar at Chelino, striking him. Chelino in vain tried to explain to
defendant that nobody was inside his apartment. Chelino fell to his knees, as
defendant continued to strike him with the bar, hitting him on the left wrist,
right forearm, and left side of the chest. At some point, Chelino was struck in


2    The information also alleged two prison priors (§ 667.5, subd. (b)),
which were subsequently dismissed on the People’s motion.
                                         2
the mouth by defendant’s arm, knocking out some of his teeth. Following the
attack, defendant used the bar to break Chelino’s apartment window, still
shouting as if a girl was inside.
      As noted, appellate counsel has filed a brief based on Wende and
Anders. Counsel has summarized the facts and proceedings and includes
citations to the record. He urges there are no contentions which, if found
meritorious, would result in reversal or modification of the judgment.
      Counsel represents he has informed defendant of his right to file a
supplemental brief on his own behalf and has provided defendant with a copy
of the record on appeal. This court has also informed defendant of his right to
file a supplemental brief. Defendant did not file such a brief.
                                    DISCUSSION
      Counsel has provided the following issues for consideration under
Anders: 1) Whether the trial court erred in denying the defense’s request to
instruct the jury on imperfect self-defense/defense of another; and 2) Whether
the trial court erred in excluding evidence of defendant’s mental illness
during the guilt phase of the trial. We have reviewed the entire record, as
required by Wende, and considered the Anders issues raised by defendant.
We have not discovered any arguable issues for reversal or modification on
appeal.
      Competent counsel has represented defendant on appeal.




                                        3
                             DISPOSITION
     The judgment is affirmed.


                                           BENKE, J.

WE CONCUR:




McCONNELL, P. J.




IRION, J.




                                  4